Citation Nr: 0525538	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fatigue, muscle and 
joint pains, diarrhea and sleep disturbance to include as due 
to undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left elbow 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1988 to September 
1992.  In May 1994, a character of discharge determination 
found that a subsequent period of service from September 28, 
1992 to April 20, 1993, was under "other than honorable 
conditions" and is a bar to VA benefits.  38 C.F.R. § 3.12 
(2004).  He had service in South West Asia from October 1990 
to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for bilateral 
hearing loss and tinnitus, and determined that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a left elbow condition and pes 
planus.  Also on appeal is a January 2003 rating decision 
which denied service connection for Gulf War illnesses 
claimed as fatigue, muscle and joint pains, diarrhea and 
sleep disturbance.  

In May 2003, the veteran requested a hearing before a 
Veterans Law Judge.  A hearing was scheduled for May 2005; 
however, the veteran failed to report for the hearing.  
Neither the veteran nor his representative have provided any 
explanation for his failure to appear, or requested that the 
hearing be rescheduled.  As such, the veteran's request for a 
hearing is considered withdrawn. 38 C.F.R. § 20.704.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Service connection for a left elbow injury and pes planus 
were denied in a May 1994 decision of the RO; he did not 
appeal. 

3.  The evidence received subsequent to the May 1994 decision 
is either cumulative or redundant, and does not raise a 
reasonable possibility of substantiating the appellant's 
claims for service connection for a left elbow injury or pes 
planus. 

4.  The competent medical evidence does not show a chronic 
disability manifested by fatigue.

5.  Muscle and joint pains, diarrhea and sleep disturbance 
are attributed to known clinical diagnoses.


CONCLUSIONS OF LAW

1.  The May 1994 RO decision that denied service connection 
for left elbow injury and pes planus is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).

2.  No new and material evidence has been received, since the 
May 1994 decision of the RO, to reopen the claims of 
entitlement to service connection for a left elbow injury and 
pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004). 

3.  Fatigue, muscle and joint pains, diarrhea and sleep 
disturbance were not incurred or aggravated in service or as 
a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - The Duty to Inform and Assist the Veteran.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection for undiagnosed illnesses, and for 
reopening his previously denied claims in a May 2002 letter 
to the veteran, as well as the September 2002 and January 
2003 rating decisions, an April 2003 statement of the case 
(SOC), and in supplemental statements of the case (SSOC) 
issued in June 2003 and December 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2002 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in December 
2004, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for service connection 
for undiagnosed illness, or reopen the claims for left elbow 
injury and pes planus.  He was also provided the opportunity 
to present argument and evidence in hearings before a hearing 
officer at the RO, which he declined, and before a Veterans 
Law Judge.  Although a travel Board hearing was scheduled for 
the regional office, the veteran failed to report for the 
hearing.  Neither the veteran nor his representative have 
provided an explanation for his failure to appear, although 
notification was sent to the veteran at his most recent 
address of record as well as the previous address of record.  
In this regard, the Board notes that to the extent that the 
veteran has changed addresses without informing VA, it is 
well-established that it is the claimant's responsibility to 
keep VA advised of his whereabouts.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  VA provided the veteran a VA examination in May 
2005 with regard to the claim for undiagnosed illness.  VA 
has not provided an examination with regard to the right 
elbow and pes planus claims; however, VA's duty to provide an 
examination in a finally adjudicated claim does not apply 
unless new and material evidence is presented or secured.  
38 C.F.R. § 3.159 (c)(4)(C)(iii).  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

II.  New and Material Evidence to Reopen the Claims for Left 
Elbow Injury and Pes Planus.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.

In this case, the veteran filed an initial claim for service 
connection for left elbow injury and pes planus immediately 
on separation in April 1993.  As noted above, his honorable 
period of service ended September 1992 and only the period 
from September 1988 to September 1992 may be considered in 
determining his eligibility for VA compensation benefits.  

Asymptomatic pes planus was noted on examination at entry in 
August 1988.  The veteran denied any elbow trouble and the 
upper extremities were noted as normal.  On examination in 
March 1993, flat feet were noted, as well as decreased 
supination of the left arm due to accident.  The veteran 
complained of pain in the left elbow.  X-ray examination 
noted no significant abnormality.  

In May 1994, service connection was denied for left elbow 
injury and pes planus.  The rating decision noted that there 
was no evidence showing that injury to the left elbow 
occurred during the veteran's honorable period of service, 
and no treatment for pes planus during service, or evidence 
of increase in pes planus to warrant service connection by 
aggravation during service.  The veteran was notified of this 
decision in a June 1994 rating decision.  Although he was 
notified of his appellate rights, he did not initiate an 
appeal within one year and the decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled, must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the May 1994 rating decision, the veteran has submitted 
or VA has procured both current records of treatment and VA 
examination reports.  These include the results of VA 
examinations conducted in May 2003, in support of the 
veteran's claim for service connection for Gulf War illness.  
In these examinations, the veteran described a history of 
left elbow pain, which began in 1993.  This was described as 
gradual in onset and had been progressive over the years.  He 
denied any previous history of trauma other than bumping the 
elbow on the inside of an armored vehicle in 1991.  He also 
gave a history of pain in both feet beginning in 1993.  The 
diagnoses were degenerative joint disease of the left elbow 
and bilateral pes planus.

There has been no evidence submitted since the final May 1994 
rating decision showing that the veteran sustained an injury 
to his left elbow during his honorable period of service, or 
showing that his pes planus was aggravated during service.  
Although the veteran has argued that there is a connection 
between his current conditions and his active service, this 
is not evidence to show service incurrence and is not 
relevant.  The veteran's contentions that he sustained an 
elbow injury in service, and that his pes planus was 
aggravated by service were previously considered by the RO in 
May 1994 and cannot serve as a basis for reopening the claim.  
See 38 C.F.R. § 3.156(a).  Records of current treatment for 
the veteran's elbow and feet are not material because they 
are not relevant to the veteran's condition during his active 
service.  See id.  

Accordingly, the Board finds that the evidence received 
subsequent to the May 1994 decision is not new and material 
and does not serve to reopen the veteran's claims for service 
connection for a left elbow injury and pes planus.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Gulf War Illness

Factual Background

The veteran's DD Form 214 shows that the veteran had service 
in Southwest Asia from October 1990 to April 1991.  A July 
1991 Southwest Asia Demobilization/Redeployment medical 
evaluation noted no complaints of diseases or injuries while 
in the Southwest Asia region.  The veteran specifically 
denied any fever, fatigue, weight loss, yellow jaundice, 
swelling of the lymph nodes, stomach or other body parts, 
rash, skin infection, sores, cough or sinus infection, 
stomach or belly pain, nausea, diarrhea, or bloody bowel 
movements, urinary problems, nightmares or trouble sleeping, 
or recurring thoughts about experiences during Desert Storm.

In March 2002, the veteran filed a claim for service 
connection for fatigue, muscle and joint pains, diarrhea and 
sleep disturbance, claimed due to exposure to sarin and 
cyclysarin during the Gulf War.

In May 2003, the veteran was provided VA examinations to 
determine whether he had any signs or symptoms of an 
undiagnosed illness.  In his mental disorders examination, 
the veteran complained of ongoing difficulty with sleep.  He 
noted that he rarely slept more than four hours at a time and 
often woke up and was unable to go back to sleep.  He added 
that he sometimes woke up upset, and covered with sweat.  The 
examiner concluded that the veteran reported a variety of 
symptoms consistent with anxiety disorder, and nightmares 
consistent with a diagnosis of possible post-traumatic stress 
disorder.  The diagnoses were anxiety disorder, not otherwise 
specified, and rule out post-traumatic stress disorder.  

The veteran was then provided a comprehensive medical 
examination to evaluate each of his complaints.  The examiner 
reviewed the claims file and the veteran's medical history, 
including his complaints of shoulder pain, left elbow pain, 
pain in his feet, and pain in the right face all of which he 
claimed began in 1993.  The veteran also complained of 
recurrent diarrhea, stating that since 1991 he had 
experienced loose stools one to three days per week.  He also 
gave a history of insomnia, which began around 1993 described 
as difficulty falling asleep.  He further stated that he 
slept four or five hours a night then awoke.  

Examination of the musculoskeletal system to include all 
joints, neck and back revealed no history of trauma, pain, 
weakness, stiffness, swelling, heat and redness, instability, 
lack of endurance, episodes of dislocation or recurrent 
subluxation, inflammatory arthritis, constitutional symptoms, 
flare-up of joint disease, or previous trauma.  The diagnoses 
included tendonitis/bursitis of the left shoulder, 
degenerative joint disease of the left elbow, bilateral pes 
planus, facial pain following a dental extraction, irritable 
bowel syndrome secondary to anxiety disorder, insomnia and 
anxiety disorder.  The examiner added that there was "no 
history or evidence of an undiagnosed illness.  No evidence 
or history consistent with chronic fatigue syndrome or 
fibromyalgia."

The veteran also submitted private medical records from Dr. 
K. Bell who treated the veteran beginning in January 2004 for 
initial complaints of shortness of breath, anxiety and not 
sleeping for the past three months.  Regarding his insomnia, 
he stated that he felt his breathing problems would cause him 
to wake up in the night, and indicated that he had no 
difficulty falling asleep but would wake up several times in 
the middle of the night and was unable to get back to sleep.  
He described feeling anxious because of shortness of breath 
which caused occasional palpitations, some nausea and 
hyperventilation, as well as anxiety attacks.  The diagnosis 
was anxiety and nasal congestion, and he was prescribed 
Zoloft.  Dr. Bell commented that she was unsure whether the 
nasal congestion was a pathological feature or if it was part 
of his anxiety component.  

In VA PTSD (post-traumatic stress disorder) examinations in 
June and September 2004, the veteran described ongoing high 
levels of anxiety, reporting that he slept on the floor and 
typically slept four hours than woke up and was unable to get 
back to sleep.  He reported occasional nightmares related to 
pulling people out of burning tanks.  The diagnoses were 
major depression with psychotic features, R/O post-traumatic 
stress disorder and was prescribed a medication to help with 
both his depression and sleep.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than September 30, 
2011.  38 C.F.R. § 3.317(a)(1)(i) (2004).  To qualify as 
undiagnosed illness, a qualifying disability cannot be 
attributed to any known clinical diagnoses.  38 C.F.R. § 
3.317(a)(1)(ii) (2004).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b) (2004).  However, 
it has been held that the identification of a diagnosis, per 
se, renders consideration of an "undiagnosed illness" under 
statute and regulation inappropriate.  See VAOPGCPREC 8-98.

The Board has thoroughly reviewed the claims file and the 
medical evidence, but finds that service connection is not 
warranted for fatigue, muscle and joint pains, diarrhea and 
sleep disturbance as signs or symptoms of undiagnosed 
illness.  With regard to complaints of diarrhea, and 
insomnia, these have been diagnosed as irritable bowel 
syndrome and insomnia, and have been clearly attributed to 
his diagnosis of anxiety disorder.  Further, the veteran's 
complaints of muscle and joint pains have been diagnosed 
variously as tendonitis/bursitis of the left shoulder, 
degenerative joint disease of the left elbow, bilateral pes 
planus and facial pain attributed to a dental extraction.  As 
such, they are attributed to a known clinical diagnosis, and 
are precluded from consideration as "undiagnosed" 
illnesses.  

With regard to his complaints of fatigue, the examiner in the 
May 2003 VA examination noted that the veteran had no history 
of debilitating fatigue, no generalized muscle weakness, and 
no fatigue lasting 24 hours or longer after exercise.  The 
examiner concluded that the veteran did not meet the 
diagnostic criteria for chronic fatigue syndrome and in fact, 
had no history or evidence of undiagnosed illness.  The 
veteran does not have a disability manifested by fatigue due 
to undiagnosed illness.  Without evidence of a current 
disability, there is nothing to service connect.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

With regard to the veteran's contention that he was exposed 
to sarin and thus developed fatigue, muscle and joint pains, 
diarrhea and sleep disturbance, there is no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 58784-58785 (November 23, 2001).

Although the veteran has argued that the disorders should be 
service connected under the presumptive provisions relating 
to undiagnosed illness, VA must also ascertain whether there 
is any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service. Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).  The evidence 
does not support service connection on a direct basis for any 
of the veteran's diagnosed disorders manifested by muscle and 
joint pains, diarrhea and sleep disturbance.  There is no 
evidence of diagnosed irritable bowel syndrome, insomnia, or 
tendonitis/bursitis of the left shoulder during the veteran's 
honorable period of active service.  38 C.F.R. § 3.303 
(2004).  As noted above, service connection for bilateral pes 
planus and left elbow injury on a direct basis were 
previously denied in a May 1994 rating decision by the RO.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1993).

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has a chronic 
disability manifested by fatigue, or to comment on the 
etiology and diagnosis of his muscle and joint pains, 
diarrhea and sleep disturbance.  In the regulations 
implementing the Veterans Claims Assistance Act of 2000 (VCAA 
of 2000), competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1)).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis and 
etiology of fatigue, muscle and joint pains, diarrhea and 
sleep disturbance is beyond the range and scope of competent 
lay evidence contemplated by the applicable regulations and 
it is not shown that the veteran possesses the requisite 
education, training or experience to provide competent 
medical evidence, notwithstanding his experience during 
service as a medic.  As noted above, the competent medical 
evidence of record shows no current disability manifested as 
fatigue, and the veteran's complaints of muscle and joint 
pains, diarrhea and sleep disturbance are attributable to 
known diagnoses and are therefore not undiagnosed illness.  
The preponderance of the evidence is against the claims for 
fatigue, muscle and joint pains, diarrhea and sleep 
disturbance due to undiagnosed illness, or on a direct basis, 
and because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2004).


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for left elbow injury is denied.

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for pes planus is denied.

Service connection for fatigue, muscle and joint pains, 
diarrhea and sleep disturbance to include as due to 
undiagnosed illness is denied.


REMAND

The veteran is claiming entitlement to service connection for 
hearing loss and tinnitus.  Although hearing was tested on 
examination at entry into service in August 1988, there was 
no notation of hearing loss.  An audiogram at discharge in 
April 1993 noted hearing loss.  That audiogram also noted 
that the veteran was routinely exposed to hazardous noise.  
The Board notes this audiogram was conducted after the 
veteran's recognized honorable period of service which ended 
in September 1992.  

In March 2002, the veteran filed a claim for service 
connection for hearing loss and tinnitus claiming that he had 
a hard time hearing, and constant ringing in his ears.  He 
submitted the copy of his April 1993 audiogram as proof of 
his hearing loss in service.  A VA audio examination was 
scheduled; however, the veteran did not appear for the 
examination.  It is unclear from the documentation in the 
claims file whether the veteran was actually notified of the 
examination, as there is no copy of the letter notifying him 
of the examination, and no documentation of his failure to 
appear for the scheduled examination.  The Board is aware 
that the veteran failed to appear for a scheduled Travel 
Board hearing, and his whereabouts may be unknown; however, 
every reasonable attempt must be made to assist the veteran 
with a medical examination, in accordance with 38 C.F.R. 
§ 3.159 (2004).

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for another VA 
audiological examination.  The examiner 
should review the claims file, including 
the April 1993 audiogram and answer the 
following questions:

Is it at least as likely as not that 
the veteran's hearing loss is 
related to the veteran's recognized 
honorable active service from 
September 1988 to September 1992?

Is it at least as likely as not that 
tinnitus is related to the veteran's 
recognized honorable active service 
from September 1988 to September 
1992, or to the veteran's hearing 
loss?

Full documentation of notification of 
examination should be included in the 
claims file, as well as any documentation 
of the veteran's failure to appear.  

2.  The RO should readjudicate the 
veteran's claims for service connection 
for hearing loss and tinnitus, as 
appropriate, and a Supplemental Statement 
of the Case (SSOC) should be prepared.  
Thereafter, the claims file should be 
returned to the Board in accordance with 
applicable procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


